Title: From George Washington to Ludwig Weltner, 16 December 1780
From: Washington, George
To: Weltner, Ludwig


                        
                            Sir
                            Head Quarters New Windsor Decr 16th 1780
                        
                        as Soon as your Regt have Drawn their Cloathing you will march all the Non commissioned officers and private men
                            Belonging to the State of Penncila, to the Winter Quarters of the troops of that State Near Morris Town and their
                            deliver them up to Brigad. Genl Wayn—you will March those Belonging to the State of Marryland on towards Fredericktown sending an Officer to Brigadier Genl Gist at Baltimoretown to inform him their of, that if he Should Prefer their going
                            to Baltimoretown Reather then Frederick he May Send you Notice of it, you will use your utmost endeuer to Keep your men from Deserting before they are Delivered up to  Lines
                            to Which they Respectively Belong, you Will Make me an Exact Return of the Names and Ranks of the Officers of your Regt Which is to be
                            Transmitted to the Board of warr and upon Which they will be Entilted to Draw their half Pay for Life, Sir I am  Your Most ob. Servt
                    Go: Washington